                      Case 2:20-cv-00069-APG-BNW Document 21
                                                          20 Filed 08/18/20
                                                                   08/13/20 Page 1 of 4

                                                                                    grant for 120 days; they
                                                                                    can come back if
                  1   FENNEMORE CRAIG, P.C.
                                                                                    needed
                      John M. Pearce, Esq. (NV Bar No. 7859)
                  2   Chelsie A. Adams, Esq. (NV Bar No. 13058)
                      300 South Fourth Street, Suite 1400
                  3
                      Las Vegas, Nevada 89101
                  4   Telephone: (702) 692-8000
                      Facsimile: (702) 692-8099
                  5   Email: jpearce@fclaw.com
                              cadams@fclaw.com
                  6
                      Attorney for Defendants Circle K Store #1302 and
                  7
                      Circle K Stores Inc.
                  8
                                                      UNITED STATES DISTRICT COURT
                  9
                                                             DISTRICT OF NEVADA
                 10

                 11                                                        Case No.: 2:20-cv-00069-APG-BNW
                      IRENE SMITHER, an individual,
                 12                            Plaintiff,                  STIPULATION AND ORDER FOR
                                                                           EXTENSION OF TIME
                 13            v.
                                                                           (First Request)
                 14   CIRCLE K STORE #1302; CIRCLE K STORES
                      INC.; DOES 1 through X, inclusive, and ROE
                 15   CORPORATIONS I through X, inclusive,
                 16                            Defendants.
                 17

                 18             Pursuant to LR 6-1 and LR 26-4, Plaintiff Irene Smither (“Plaintiff”) and Defendants

                 19   Circle K Stores Inc. and Circle K Store #1302 (“Defendants”), by and through their counsel of

                 20   record, hereby stipulate and request that this Court extend the discovery deadlines by 180 days,

                 21   and adjust the scheduling of other remaining case deadlines accordingly. This is the parties first

                 22   request. In support of this Stipulation and Request, the Parties state as follows:

                 23   A.        DISCOVERY COMPLETED TO DATE:

                 24             1.       On August 27, 2019, Plaintiff filed her Complaint in the Eighth Judicial District

                 25   Court.

                 26             2.       On October 03, 2019, Defendants filed a Motion for More Definite Statement,

                 27   which was denied by the Court.

                 28             3.       On December 4, 2019, Defendants filed their Answer.

F ENNEM ORE C RAIG
    LAS VEGA S


                      16125871.1/010609.0122
     Case 2:20-cv-00069-APG-BNW Document 21
                                         20 Filed 08/18/20
                                                  08/13/20 Page 2 of 4



 1            4.        On January 2, 2020, Plaintiff served her initial disclosures.

 2            5.        On January 10, 2020, Defendants served their initial disclosures.

 3            6.        Also on January 10, 2020, Defendants filed a Notice of Removal to the United

 4   States District Court, District of Nevada.

 5            7.        On March 3, 2020, Defendants served multiple subpoenas duces tecum to

 6   Plaintiff’s treating physicians. To date, three of the physicians have failed to respond to the

 7   issued subpoenas.

 8            8.        On March 27, 2020, Plaintiff served Defendants with interrogatories and requests

 9   for production.
10            9.        On June 2, 2020, Defendants served their responses to the requests for production.

11            10.       On June 2, 2020, Defendants served Plaintiff with interrogatories and requests for

12   production.

13            11.       On June 22, Defendants served their responses to the interrogatories.

14   B.       SPECIFIC DESCRIPTION OF DISCOVERY THAT REMAINS TO BE
              COMPLETED
15

16            1.        Obtain outstanding records from Plaintiff’s treating physicians who failed to

17   respond to the issued subpoenas;

18            2.        Serve Plaintiff’s responses to interrogatories and requests for production, due

19   September 3, 2020;
20            3.        Plaintiff’s deposition;

21            4.        Defendants’ depositions;

22            5.        Expert discovery;

23            6.        Depositions of any remaining witnesses, including but not limited to expert

24   witnesses, key treating physicians and witnesses to the incident and other corporate

25   representatives, as may be necessary; and

26            7.        Any necessary additional written discovery and supplementation of discovery

27   requests already propounded.

28   ///


                                                        -2-
     16125871.1/010609.0122
     Case 2:20-cv-00069-APG-BNW Document 21
                                         20 Filed 08/18/20
                                                  08/13/20 Page 3 of 4



 1   C.       REASONS WHY THE REMAINING DISCOVERY WAS NOT COMPLETED

 2            The Parties have been working diligently to complete the necessary discovery.

 3   Unfortunately, due to the COVID-19 pandemic, discovery has not been able to proceed as

 4   originally planned. For example, Defendants’ offices were unexpectedly shut down due to the

 5   pandemic and Defendants’ representatives did not have the same access to information and

 6   databases when they moved to distance working. This delayed the Defendants’ ability to timely

 7   respond to written discovery. Treating physicians (especially those working at hospitals that are

 8   dealing directly with pandemic patients) have not timely responded to subpoenas. Plaintiff also

 9   has had challenges, which led to her needing additional time to respond to written discovery.
10            The Parties can therefore demonstrate good cause for extending these deadlines. For these

11   reasons, the Parties request that the Court grant this stipulation for an extension of time.

12   D.       PROPOSED DISCOVERY DEADLINES

13                                         Prior Deadlines                Proposed Deadlines
14     Discovery Cut-Off:                  December 3, 2020               June 1, 2021
       Amend Pleadings                     September 4, 2020              March 3, 2021
15     Initial Expert Disclosures          October 5, 2020                April 5, 2021
       Rebuttal Expert Disclosures         November 4, 2020               May 3, 2021
16     Dispositive Motions                 December 31, 2020              June 29, 2021
17     Pre-Trial Order                     January 29, 2021               July 28, 2021

18   The Parties request that the above-referenced scheduling order be entered.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                     -3-
     16125871.1/010609.0122
     Case 2:20-cv-00069-APG-BNW Document 21
                                         20 Filed 08/18/20
                                                  08/13/20 Page 4 of 4



 1                                                         Irene Smither v. Circle K, Store #1302, et al.
                                                                  Case No. 2:20-cv-00069-APG-BNW
 2

 3   IT IS SO STIPULATED
 4            Dated this 13th day of August, 2020.
 5
     LAW OFFICES OF STEVEN M. BURRIS                  FENNEMORE CRAIG, P.C.
 6

 7   By: /s/ Travis E. Shetler                        By: /s/ Chelsie A. Adams
     Steven M. Burris, Esq. (NV Bar No. 000603)       John M. Pearce, Esq. (NV Bar No. 7859)
 8   sb@steveburrislaw.com                            Chelsie A. Adams, Esq. (NV Bar No. 13058)
     Travis E. Shetler, Esq. (NV Bar No. 004747)      300 South Fourth Street, Suite 1400
 9   ts@steveburrislaw.com                            Las Vegas, Nevada 89101
     2810 W. Charleston Blvd., Suite F-58             Attorneys for Defendants Circle K Stores Inc.
10
     Las Vegas, Nevada 89102                          and Circle K, Store #1302
11   Attorneys for Plaintiff Irene Smither

12
                                 SCHEDULING
                                        SCHEDULINGORDERORDER
13
     IT IS ORDERED that the stipulation is GRANTED in part and DENIED in part. The
14           The above-set stipulated Discovery Plan of the parties shall be the Scheduling Order for
     discovery deadlines shall be extended by 120 days. Therefore, discovery cut off shall be
15   April 2, 2021.
     this action      ThetoCourt
                 pursuant        encourages
                            Federal           theProcedure
                                    Rule of Civil  parties to16(b)
                                                              try toand
                                                                     complete  discovery
                                                                        Local Rule 16-1. within this
     extended period. However, the Court will consider an additional extension if necessary.
16

17                                               IT IS SO ORDERED
18
                                                 ________________________________________
19                                               United States Magistrate Judge

20
                                                         August 18, 2020
                                                 Dated: _______________
21

22

23

24

25

26

27

28


                                                     -4-
     16125871.1/010609.0122
